Citation Nr: 0604652	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-20 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals, compression fracture L2 with 
degenerative change and deformity, now with kyphosis and 
moderately severe degenerative disease L1- L3 and anular 
tears L4, L5-S1, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture, left distal femur 
and left patella, currently evaluated as 50 percent 
disabling.   

3.  Entitlement to an increased disability rating for 
service-connected arthritis of the left knee, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the veteran's service-
connected left leg disabilities.

5.  Entitlement to an increased disability rating for a 
service-connected right knee and leg disability, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).   

Procedural History

The veteran served on active duty from September 1974 until 
November 1977.

In a February 1978 rating decision, the veteran was granted 
entitlement to service connection of disabilities currently 
described as  residuals, compression fracture L2 with 
degenerative change and deformity, now with kyphosis and 
moderately severe degenerative disease L1- L3 and anular 
tears L4, L5-S1 (back condition);
and residuals of a fracture, left distal femur and left 
patella (left leg condition).  A 20 percent disability rating 
was assigned for the back condition and a 50 percent 
disability rating was assigned for the left leg condition.  

In May 2002, the RO received the veteran's claim of 
entitlement to an increased rating of his service-connected 
back and left leg conditions.   The veteran also submitted 
claims of entitlement to service connection for left knee 
arthritis and 
for a right ankle condition, claimed as secondary to the left 
leg condition.   The March 2003 decision denied both 
increased rating claims, as well as the claim for service 
connection for the right ankle disability. Service connection 
was granted and a 10 percent disability rating was assigned 
for left knee arthritis.  The veteran disagreed  with that 
decision, to include the disability rating assigned for the 
left knee disability.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) as 
to his back condition and secondary service connection claims 
in June 2004 and the submission of his timely appeal as to 
his increased rating claims for his left leg conditions in 
July 2005.  

In a June 2005 Supplemental Statement of the Case the RO 
determined that an increased rating was in order for the 
veteran's back disability.  A 40 percent disability rating 
was assigned.  In August 2005, the veteran submitted 
additional argument which stated that he continued to 
disagree with the assigned rating.  See also AB v. Brown, 6 
Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].

In a June 2005 rating decision the RO granted the veteran 
entitlement to service connection for a right knee and leg 
disability, claimed as secondary to his service-connected 
left leg disorder.  A 10 percent disability rating was 
assigned.  In an August 2005 statement from the veteran, he 
indicated disagreement with the assigned rating.    

The issue of the veteran's entitlement to an increased rating 
for service-connected right knee and leg disability claimed 
as secondary to his left leg disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.

Issues not on appeal

In a March 2003 rating decision, the RO granted entitlement 
to service connection of Hepatitis C.  A noncompensable 
disability rating has been assigned.  The veteran has not 
disagreed with that decision.  

In August 2005 the veteran's representative filed a claim of 
entitlement to service connection for an upper left leg 
muscle injury, claimed as secondary the veteran's service-
connected lower left leg injury residuals.  In a September 
2005 rating action, the RO denied that claim.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Therefore, that matter is not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record shows that the 
veteran's back condition manifests as: subjective reports of 
pain; range of motion limited to extension to 15 degrees, 
lateral extension to 15 degrees and lateral rotation to 
20 degrees with full flexion; spasm and tenderness found on 
examination; evidence of fatigability; and objective reports 
of neurological symptoms such as numbness.  

2.  The competent medical evidence of record establishes that 
the veteran's left leg fracture residuals include nonunion, 
without medical evidence of loose motion; weightbearing is 
preserved.

3.  There is medical evidence of arthritis in the veteran's 
left knee.  

4.  The competent medical evidence of record documents 
reports of right ankle pain but does not include a currently 
diagnosed right ankle disability.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
disability rating for the veteran's service-connected back 
disability have not been met.   38 U.S.C.A. § 1155;  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243 (2005).

2.  The criteria for the assignment of a 60 percent 
disability rating and no more have been met for the veteran's 
service-connected left leg disability.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

3.  The criteria for the assignment of 10 percent rating and 
no more have been met for the veteran's service-connected 
left leg arthritis.   38 U.S.C.A. § 1155;  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

4.  Service connection for a right ankle disability, claimed 
as secondary to the veteran's service-connected left leg 
disabilities, is denied.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected back and left leg injury residuals and also 
entitlement to service connection for a right ankle 
condition, which he claims is secondary to his service-
connected left leg condition.   
As is discussed elsewhere in this decision, another issue, 
entitlement to an increased disability rating for the 
recently service connected right leg disability, is being 
remanded for additional procedural development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the May 2004 SOC 
and in the June 2005 SSOC.  Specifically, the May 2004 SOC 
detailed the evidentiary requirements for an increased 
disability rating for the veteran's back and left leg 
conditions as well as the requirements for establishing 
secondary service connection .  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
October 16, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The October 
2002 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government. 

Finally, the Board notes that the SSOC specifically notified 
the veteran that he could provide any evidence he had in his 
possession that pertained to his claim   Additionally, the 
letter had previously provided the veteran with information 
as to how he could submit evidence directly to VA.  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
RO referred the veteran for a VA medical examination and 
opinions in November 2002 and April 2005.   The contents of 
these examination opinions will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
has not elected a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

The increased rating claims

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).


Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

1.  Entitlement to an increased rating for a service-
connected back condition, currently evaluated as 40 percent 
disabling.  

Pertinent law and regulations

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the May 2004 SSOC.  The 
veteran's representative submitted additional argument on his 
behalf in August 2004 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5295 [lumbosacral strain].

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 40 percent rating was warranted for severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 (prior to September 26, 2003).

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis. 
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2005).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief. Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, current 
Diagnostic Codes 5237-5243 [lumbosacral strain, intervetebral 
disc syndrome].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2005).



Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.
 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 40 percent disabling under former Diagnostic 5295 and 
the current General Rating Formula for Diseases and Injuries 
of the Spine.  He currently complains of severe pain which 
causes him difficulty in ambulation, as well as back spasms.  

Assignment of diagnostic code

The Board has considered whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i) The former criteria 

The veteran's disability was evaluated with reference to 
Diagnostic Code 5295, lumbosacral strain.  This Diagnostic 
Code takes into account a lumbar spine disability which 
manifests with loss of lateral range of motion of the spine, 
osteo-arthritic changes and evidence of muscle spasm.  At the 
veteran's most recent examination in April 2005, 
osteoarthritic changes of the spine and loss of lateral 
motion of the spine were noted, along with pain.  
 
Although the veteran has a history of lumbar fracture, 
Diagnostic Code 5285 is not for application in this case.   
The medical records indicate that this injury is without cord 
involvement or need for a neck brace.  Accordingly, any 
fracture residuals would be rated with reference to 
limitation of motion (former Diagnostic Code 5292) with a 
possibility of the assignment of an additional 10 percent 
rating for demonstrable deformity.  However, this method of 
rating would not be most advantageous to the veteran.  Range 
of motion testing in connection with the April 2005 
examination showed full flexion of the spine to 90 degrees 
with moderate loss of range of motion in extension, lateral 
flexion and lateral rotation.  Accordingly, due to evidence 
of moderate loss of range of motion and no more, the use of  
Diagnostic Code 5292 [spine, limitation of motion, lumbar] 
would not be most advantageous to the veteran, even if there 
was demonstrable deformity of the vertebral body.  Moreover, 
there appear to be no fracture residuals identified on 
x-ray, so an additional 10 percent rating would not be 
assignable under Diagnostic Code 5285

For the same reason, rating the veteran under former 
Diagnostic Codes 5003-5292 [arthritis/limitation of motion, 
lumbar spine] would not be advantageous.  Setting aside the 
matter of the demonstrated limitation of motion of the lumbar 
spine not being severe, the highest rating available under 
Diagnostic Code 5292 is 40 percent, which is already assigned 
under Diagnostic Code 5295.

The Board further finds that Diagnostic Codes 5286 and 5289 
would be inappropriate due to the absence of evidence of 
ankylosis.   

The Board has considered the former criteria for Diagnostic 
Code 5293 [intervertebral disc syndrome].  However, this is 
also not the most appropriate diagnostic code.  The April 
2005 rating examination indicates that the veteran has been 
diagnosed with degenerative disc disease, and there has been 
a showing of muscle spasm on examination.  With respect to 
the possible application of former Diagnostic Code 5293, the 
veteran has complained of numbness and tingling at times.  
However, according to the April 2005 and November 2002 VA 
examination reports the veteran's back disability is 
characterized by pain and spasm rather than by neurological 
symptoms.  There have been no specific neurological findings 
on examination, and the veteran characterizes as "rare" the 
neurological symptoms, specifically radiculopathy.  
Therefore, as the symptomatology and diagnosis associated 
with the veteran's back disability more closely corresponds 
with former Diagnostic Code 5295 rather than Diagnostic Code 
5293, and Diagnostic Code 5295 will continue to be used when 
evaluating the veteran's spine disability under the revised 
criteria.  

ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  However, 
intervertebral disc syndrome may also be rated under the 
general rating schedule if that is most advantageous to the 
veteran.  As explained above, the veteran's service-connected 
lumbar spine disability involves arthritis with spasms, with 
little or no neurological symptomatology identified  and no 
diagnosis of intervertebral disc disease.  Accordingly, 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the current General Rating Formula for 
Diseases and Injuries of the Spine.  

Schedular rating

(i) The former criteria

The veteran's service-connected back disability has been 
rated 40 percent disabling under Diagnostic Code 5295.  This 
is the highest rating available under that diagnostic code.  

(ii) The current criteria

Under the General Rating Formula for Diseases and Injuries of 
the spine, a rating higher than the currently assigned 40 
percent disability rating is available only with medical 
evidence of favorable ankylosis (60 percent) or evidence of 
unfavorable ankylosis (100 percent).  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].

The medical evidence of record, including the November 2002 
VA examination and the April 2005 VA examination, does not 
include clinical findings of ankylosis.  That is some 
limitation of low back motion of the lumbar spine has been 
identified, but immobility thereof has not.  Accordingly, the 
criteria for the assignment of a disability rating in excess 
of the currently assigned 40 percent have not been met.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005). See DeLuca, supra.  

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5295], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available under the current 
Diagnostic Code 5242 in the absence of unfavorable ankylosis.  
The medical and other evidence of record does not suggest 
that any loss of function caused by pain amounts to 
immobility of the lumbar spine.  

It is clear from the reports of November 2002 and April 2005 
VA examinations that the veteran's pain was taken into 
consideration in measuring range of back motion.  
Specifically, in November 2002 the VA examiner noted that the 
veteran restricted lateral motion "with pain."  In April 
2005, the VA examiner noted that "following repetitive 
motion, forward flexion was decreased by ...with pain [to] 70 
degrees."  On initial measurement, the veteran's forward 
flexion was within normal limits 
[90 degrees - see Plate V].    

Thus, there is no basis on which to assign a still higher 
level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

Extraschedular considerations

A common discussion of extraschedular ratings will be 
presented below for all of the veteran's increased rating 
claims.  

2.  Entitlement to an increased rating for residuals of a 
fracture, left distal femur and left patella, currently 
evaluated as 50 percent disabling.   

The veteran is seeking an increased disability rating for his 
service-connected left leg disability, which is currently 
evaluated 50 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5255-5256. 



Specific schedular criteria

Diagnostic Code 5255 provides for the following levels of 
disability with evidence of fracture of the shaft or surgical 
neck of the femur:  

60%  Fracture of the shaft or anatomical neck of the femur 
with nonunion, without loose motion, weight bearing preserved 
with aid of brace.  

80%  Fracture of the shaft or anatomical neck of the femur 
with nonunion, with loose motion (spiral or oblique 
fracture).  

38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005) .

Diagnostic Code 5256 (ankylosis of the knee) provides for the 
following levels of disability at or in excess of 50 percent:  

50%   for ankylosis in flexion between 20 degrees and 45 
degrees,

60%  for extremely unfavorable ankylosis, or ankylosis in 
flexion at an angle of 45 degrees or more. 

38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  

Analysis

Assignment of diagnostic code and schedular rating

Currently, although the rating sheet refers to both 
Diagnostic Code 5255 and Diagnostic Code 5256, the 
disabilities of the veteran's left leg fracture residuals are 
assigned a 50 percent rating under Diagnostic Code 5256 
[knee, ankylosis of].   
The veteran has asserted that he is entitled to a rating in 
excess of the currently assigned rating.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2005); see also Peyton v. Derwinski, 
1 Vet. App. 282, 287 (1991).

In a December 1977 examination, residuals of a fracture of 
the left femur with ankylosis was found.  Accordingly, the 
veteran was rated according to the diagnostic code for 
ankylosis, Diagnostic Code 5256; a 50 percent disability 
rating was assigned.  

Subsequently, however the veteran underwent several surgical 
procedures which improved the flexion of the veteran's leg 
relative to the time of the initial injury.    At the April 
2005 examination, flexion was to 90 degrees.  

At the November 2002 VA examination and at the April 2005 VA 
examination, ankylosis was not found.  Therefore, the Board 
does not believe that continuing to evaluate the veteran's 
injury under Diagnostic Code 5256 is appropriate.  

At the time of the veteran's November 2002 VA examination, 
the nature of his current left leg disability was noted to 
include:  reports of pain on use in the ankle, knee and 
thigh, arthritis of the knee and nonunion of the femur 
without loose motion.  At the April 2005 VA examination the 
veteran's left leg disability noted the veteran's reports of 
pain, loss of strength of the left lower extremity and use of 
a knee brace.

Due to the history of femur injury and the reports of 
nonunion found in the November 2002 examination, and the 
absence of ankylosis, the Board finds that the veteran is 
most appropriately rated under Diagnostic Code 5255 [femur, 
impairment of] instead of  under Diagnostic Codes 5256 [knee, 
ankylosis of].   

Diagnostic Code 5255 provides for a 60 percent disability 
rating with evidence of nonunion of the femur without loose 
motion, weightbearing preserved with aid of a brace.  As 
summarized above, there is medical evidence of the history of 
fracture of the shaft of the left femur with nonunion and use 
of a brace along with a specific finding that there was no 
loose motion.  Accordingly, as these criteria best describe 
the current state of the veteran's left lower extremity and 
do not result in an improper reduction in the veteran's 
currently assigned 60 percent disability rating.   

The Board notes that Diagnostic Code 5255 provides for an 80 
percent disability with a showing of fracture of shaft or 
anatomical neck with nonunion with loose motion.  However, 
the veteran does not meet this criteria, because the medical 
evidence does not show loose motion.  See November 2002 VA 
examination report.  

Accordingly, the veteran's left lower extremity fracture 
residuals will be rated 
60 percent disabling under Diagnostic Code 5255.  To that 
extent, the appeal is allowed.

3.  Entitlement to an increased rating for service-connected 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

Analysis 

Assignment of diagnostic code and schedular rating

The medical evidence of record includes x-ray evidence of 
arthritis in the veteran's left knee.  Diagnostic Code 5003 
has been selected by the RO and is designed for the 
evaluation of the diagnosed condition, arthritis.  As has 
been discussed above, arthritis is rated based upon 
limitation of motion of the affected joint, with a 
10 percent rating assigned when there is x-ray evidence of 
arthritis and compensable limitation of motion is not 
demonstrated.   

With respect to limitation of motion of the knee, under 
Diagnostic Code 5260, leg motion limited to flexion to 15 
degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10  percent; and limitation to 60 degrees is 
noncompensable. The April 2005 VA examination revealed that 
the veteran could bend his knee 90 degrees without pain.  
Therefore, application of Diagnostic Code 5260 would result 
in the assignment of a noncompensable evaluation.

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is noncompensable.  The April 2005 VA 
examination indicated that the veteran could fully extend his 
knee without pain.  Inasmuch as the veteran has full 
extension of his left knee, the application of Diagnostic 
5261 would result in a noncompensable rating.

Where, as here, the range of motion is noncompensable and 
there is x-ray evidence of arthritis, a 10 percent rating is 
maximum rating allowed under the provisions of Diagnostic 
Code 5003.  

In short, since there is demonstrated x-ray evidence of 
arthritis in the left knee, but no related compensable 
limitation of motion, the Board finds that the veteran's left 
knee disability should be continue to be rated 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

 Deluca considerations

A common discussion of the DeLuca considerations will be 
presented for the veteran's left distal femur residuals and 
his left knee disability.  

Diagnostic Code 5255, under which the left femur fracture 
residuals are now rated, is not based solely on limitation of 
motion and incorporates all of the functional limitations 
imposed by the disability.   The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5255, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With respect to the left knee arthritis rated under 
Diagnostic Code 5003, The Board additionally concludes that 
DeLuca factors, discussed above, are not for application in 
connection with the veteran's arthritis.  That is, there is 
of record no objective medical evidence documenting 
additional compensable limitation of motion,  incoordination, 
weakness or any other factor which would justify the 
assignment of additional disability under 38 C.F.R. §§ 4.40, 
4.45 and/or 4.59.   The Board notes that the April 2005 VA 
examination indicated fatigability on repeated use of the 
veteran's left knee.  The resulting fatigue reduced the 
veteran's left knee flexion from 90 degrees to 75 degrees.  
However, this is still a noncompensable reduction in range of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).   
Accordingly, with respect to the left knee arthritis, there 
has been no additional loss of function as contemplated by 
DeLuca.  

Extraschedular consideration

A common discussion of extraschedular rating will be 
presented for the ratings of the veteran's lumbar spine, left 
leg and left knee disabilities.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected lumbar spine, left leg or left knee 
disabilities. If the veteran wishes to have the RO consider 
the matter of an extraschedular rating or ratings, he should 
contact the RO.   

4.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to a service-connected left 
leg disability.
 
Pertinent law and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Analysis

The veteran is seeking entitlement to service connection for 
a right ankle disability.  Essentially, he contends that 
additional wear on his ankle caused by the effects of his 
service-connected disability of the left lower extremity has 
caused him to develop a disability which manifests as pain.  

As discussed above, in general, in order for secondary 
service connection to be granted three elements must be 
satisfied: (1) medical evidence of a current disability; (2) 
a service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  
See Wallin, supra.  

With respect to Wallin element (1), there is no competent 
medical evidence of a current right ankle disability.  That 
is, there is of record no diagnosed right ankle disability.

The veteran's representative, noting that the April 2005 VA 
examination indicated right ankle arthralgia, has opined that 
"this is a fully adequate diagnosis for rating purposes."  
According to Webster's II New College Dictionary, (2000) 63, 
"arthralgia" is defined as "pain in a joint."  As 
discussed above, symptoms alone such as pain do not 
constitute disability for VA rating purposes.  See Sanchez-
Benitez, supra.  Accordingly, the medical evidence of record 
which refers to arthralgia is not sufficient for a finding of 
current disability.  
 
To the extent that the veteran and his representative contend 
that a current right ankle disability exists, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim by him are not competent medical evidence and 
do not serve to establish the existence of a current 
disability.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support his or her 
claim].

In the absence of any diagnosed right ankle disability, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  The 
veteran's claim fails on this basis alone.  The benefit 
sought on appeal is denied.  


ORDER

Entitlement to a rating in excess of the currently assigned 
40 percent for a service-connected lumbar spine disability is 
denied.  

Entitlement to a rating 60 percent for the service-connected 
left leg fracture residuals is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.    

Entitlement to a disability rating in excess of the currently 
assigned 10 percent for service-connected left knee arthritis 
is denied.  

Entitlement to service connection for a right ankle 
disability claimed as secondary to the service-connected left 
leg disability is denied.  




REMAND

5.  Entitlement to an increased rating for a service-
connected right knee and leg disability, currently evaluated 
as 10 percent disabling.   

In a June 2005 rating decision, the RO granted the veteran 
entitlement to service connection of a right knee and leg 
disability, claimed as secondary to the veteran's service-
connected left leg disability.  A 10 percent disability 
rating was assigned.  

In August 2005, the veteran submitted argument which appeared 
to indicate his belief that his right knee and leg disability 
was more severe than as compensated with the currently 
assigned 10 percent disability rating.  In essence, the 
veteran's contentions amount to a notice of disagreement as 
to the assigned rating.  See EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA's statutory duty to assist means that VA 
must liberally read all documents submitted to include all 
issues presented].  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed but a statement of the case (SOC) has not been 
issued, the Board must remand the claim so that a SOC may be 
issued.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

The RO should issue a SOC pertaining to 
the issue of entitlement to an increased 
rating for the veteran's right knee and 
leg disability, and in connection 
therewith provide the veteran with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


